DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1 - 8, 13 - 23, and 83, and species “lyophilized powder or cake”, in the reply filed on 05/04/2021 is acknowledged.  Claims 22 - 24, 45, 46, 48, and 50 are withdrawn from further consideration as being drawn to a nonelected species or invention.  

Specification

The disclosure is objected to because of the following informalities: the brief description of the drawings section recites “FIGS. 1A-C”, but the drawings only show a FIG. 1 with Panels A-C, not a figure labeled, e.g., FIG. 1A.  Appropriate correction is required.  Note that amending page 7, line 10, of the specification as filed to read instead “FIG. 1, Panels A-C” would obviate this objection.  Corresponding objections also are made for the following recitations in the brief description of the drawings section of the specification as filed: FIGS. 2A-
The disclosure is objected to because of the following informalities: the brief description of the drawings section is missing a reference to Panels A and B in FIG. 41.  Appropriate correction is required.  
The disclosure is objected to because of the following informalities: the brief description of the drawings section is missing a reference to Panels A-C in FIG. 42.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 2, 4, 5, 7, 13, 14, 17, and 83 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite the natural product coelenterazine, which is found in organisms.  This judicial exception is not integrated into a practical application because the generically recited polymers, buffers, and salts do not add a meaningful limitation to the natural product because they would also be found in the same organism.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 - 8, 13 - 21, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification as filed provides insufficient written description to support the broad genus of any “derivative” of coelenterazine encompassed by the claims since there is no description of the structural relationship of these derivatives provided in the specification, and applicant has not provided a description as to how the base molecule may be changed while remaining a derivative of coelenterazine.  Further, the specification as filed discloses one species of coelenterazine derivative, furimazine (¶ 0004 of the PG-Pub).  However, one species 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the term "highly" is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as “highly” purified does not have a set definition in the art.  Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 83 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 83 fails to further limit the subject matter of claim 1 because claim 83 fails to set forth a further limitation of the composition of claim 1 itself.  For example, claim 83 fails to set forth a further physical or chemical structure limitation of the composition of claim 1, or any physical or chemical structure limitation of the kit other than the composition itself.  Appropriate correction is required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 - 8, 13, 14, 17 - 19, 21, and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan et al. (US 2015/0225642 A1; “Bryan”).
Bryan teaches a composition comprising coelenterazine or its analog, compressed into a quick dissolving pill/capsule format containing: (a) excipients such as trehalose, maltose, and pullulan; (b) rapid disintegrants such as cellulose and citric acid; (c) enzymatic activity modulators such as sodium chloride, and physiologic buffering agents such as sodium phosphate; and (d) binding agents; and/or (e) coelenterazine stabilizer such as ascorbic acid (¶ 0059-0063; and Example 11).  Bryan also teaches a kit comprising a dried powder (applicant’s ‘lyophilized powder’) of coelenterazine, a solubilizing polymer, and vitamin C (ascorbic acid) (Example 13).

Claims 1 - 3, 7, 8, 13, and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (2017 Nat. Methods 14: 971-974 and 4 p of online methods, Epub 2017 Sep 4; “Yeh”).
In the search for the elected species, prior art directed to non-elected embodiments was discovered. This discovery is not an indication that the full scope of the claims have been examined.
Yeh teaches a dosage form comprising furimazine dissolved in a solution containing glycerol, ethanol, hydroxypropyl-beta-cyclodextrin (applicant’s ‘polymer’), and PEG400 in water (p 3 of Online Methods, under ‘Bioluminescent imaging in deep tissues of live mice’ section).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 8, 13 - 21, and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4, 7 - 9, 43, 44, 48 - 50, and 60 of copending Application No. 16/845,802 (“APP’802”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising coelenterazine or furimazine, and a polymer (e.g., peptides, pullulan), and may include an additional component such as a buffer, etc.  Specifically, the claims of APP’802 teach the following:  
1. A composition comprising: a luminogenic substrate; and a target analyte binding agent comprising a target analyte binding element and one of a polypeptide component of a bioluminescent complex, or a peptide component of a bioluminescent complex.  

3. The composition of claim 1, wherein the peptide component of the target analyte binding agent comprises: at least 60% sequence identity with SEQ ID NO: 10; at least 60% sequence identity with SEQ ID NO: 11; at least 60% sequence identity with SEQ ID NO: 13; or at least 60% sequence identity with SEQ ID NO: 14.  
4. The composition of claim 1, further comprising a complementary peptide or polypeptide component of the bioluminescent complex; wherein the target analyte binding agent and the complementary peptide or polypeptide component of the bioluminescent complex form a bioluminescent analyte detection complex in the presence of a target analyte.  
7. The composition of claim 1, wherein the complementary peptide or polypeptide component comprises a second target analyte binding element that forms the bioluminescent analyte detection complex in the presence of the target analyte.  
8. The composition of claim 1, wherein the polypeptide component of the target analyte binding agent comprises at least 60% sequence identity with SEQ ID NO: 6, and wherein the complementary peptide or polypeptide component of the bioluminescent complex comprises at least 60% sequence identity with SEQ ID NO: 10.  
9.The composition of claim 1, wherein the polypeptide component of the target analyte binding agent comprises at least 60% sequence identity with SEQ ID NO: 6, and wherein the complementary peptide or polypeptide component of the bioluminescent complex comprises at least 60% sequence identity with SEQ ID NO: 14.  
43. The composition of claim 1, wherein a bioluminescent signal produced in the presence of the luminogenic substrate is substantially increased when the target analyte binding agent contacts one or more of the complementary peptide or polypeptide components of the 
44. The composition of claim 1, wherein the target analyte is a target antibody.  
48. The composition of claim 1, wherein a target analyte binding element is selected from the group consisting of an antibody, a polyclonal antibody, a monoclonal antibody, a recombinant antibody, an antibody fragment, protein A, an Ig binding domain of protein A, protein G, an Ig binding domain of protein G, protein A/G, an Ig binding domain of protein A/G, protein L, a Ig binding domain of protein L, protein M, an Ig binding domain of protein M, an 4oligonucleotide probe, a peptide nucleic acid, a DARPin, an aptamer, an affimer, a protein domain, and a purified protein.  
49. The composition of claim 1, wherein the luminogenic substrate is selected from coelenterazine, coelenterazine-h, coelenterazine-h-h, furimazine, and other coelenterazine analogs or derivatives.  
50. The composition of claim 1, further comprising a polymer selected from pullulan, trehalose, maltose, cellulose, dextran, hydroxypropyl p-cyclodextrin, a cyclic saccharide polymer, a block copolymer, polystyrene, poly(meth)acrylate, and a combination of any thereof.    
60. The composition of claim 1, wherein the composition further comprises a buffer, a surfactant, a reducing agent, a salt, a radical scavenger, a chelating agent, a protein, or any combination thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618